Case 1:19-cv-00003-JPH-DML Document 22 Filed 02/06/19 Page 1 of 9 PageID #: 195



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 BRANDI WETHERALD,                           )
 Individually and as Parent                  )
 and Next Friend                             )
 of C.W., A Minor,                           )
                                             )
                       Plaintiff,            )
                                             )
                v.                           ) Case No. 1:19-cv-00003-JPH-DML
                                             )
 CARMEL CLAY SCHOOL                          )
 CORPORATION and THE                         )
 CARMEL CLAY BOARD                           )
 OF SCHOOL TRUSTEES,                         )
                                             )
                       Defendants.           )

                     PARTIES’ PROPOSED CASE MANAGEMENT PLAN

 I.     Parties and Representatives

        A.      Plaintiff:   Brandi Wetherald, individually and as parent and next friend of
                C.W., minor.

                Defendants: Carmel Clay School Corporation and Carmel Clay Board of
                School Trustees.

        B.      Counsel for Parties:

  Defendants:                                    Plaintiff:

  Brent R. Borg                                  Thomas W. Blessing
  Andrew A. Manna                                Catherine M. Michael
  Jessica M. Heiser                              Sonja Kerr
  Church Church Hittle + Antrim                  11555 N Meridian, Suite 530
  2 N. 9th Street                                Carmel IN 46032
  Noblesville, IN 46060                          tom@mjcattorneys.com
  bborg@cchalaw.com                              cmichael@hzlegal.com
  amanna@cchalaw.com                             skerr@hzlegal.com
  jheiser@cchalaw.com
Case 1:19-cv-00003-JPH-DML Document 22 Filed 02/06/19 Page 2 of 9 PageID #: 196



 II.    Jurisdiction and Statement of Claims

        A. The basis for subject matter jurisdiction is the Individuals with Disabilities Education
           Act, 20 U.S.C. §§1400, et seq., and specifically, 20 U.S.C. §1415.

        B. Plaintiff’s Statement of Case. Plaintiff was the “prevailing party” in an underlying
           state administrative due process proceeding pursuant to the IDEA and Indiana’s
           Article VII requirements. As such, she is entitled to recover her reasonable attorney
           fees incurred prosecuting that action and this action.

        C. Defendants’ Statement of Case. Defendant submits that Plaintiff is not entitled to
           attorney fees, including primarily for reasons stated in Defendant’s counterclaim. As
           elaborated in its counterclaim, Defendant contends that by a preponderance of the
           evidence, the administrative record does not support the findings of fact, conclusions
           of law, and orders by the IHO. Accordingly, the IHO’s decision should be reversed.

 III.   Disagreement on CMP

 The parties are not able to agree on an appropriate CMP. Plaintiff asserts the CMP should reflect
 a Track 2 timetable (as proposed below). Defendants assert there are good reasons to depart from
 the uniform CMP and proposes a CMP reflected below. The parties respectfully request the
 Court determine and frame the appropriate CMP for this particular case.



 DEFENDANTS’ PRROPOSED CMP

        As the Court stated in its Order Setting Pretrial Conference (dkt. 11), counsel is

 encouraged “to consider whether there are good reasons to depart from particular provisions of

 the uniform CMP and to frame a CMP appropriate for the case at hand.” This case involves an

 appeal of an administrative hearing, in which the administrative record already exists (subject to

 the submission of additional evidence as permitted by Article VII)” and items such as initial

 disclosures and witness and exhibit lists are not relevant to the particular case at hand. To that

 end, Defendants respectfully submit that the Court’s order following the initial pre-trial

 conference reflect the following:

        1.      The Parties anticipate filing cross-motions for summary judgment on Defendant’s
Case 1:19-cv-00003-JPH-DML Document 22 Filed 02/06/19 Page 3 of 9 PageID #: 197



 counterclaim and propose that briefing and other scheduling on such cross-motions for summary

 judgment proceed as follows:


             a. If neither party files a motion for the submission of additional evidence, then
                Defendant’s Summary Judgment Motion and Brief in Support (“Defendant’s
                Principal Brief”) shall be filed on or before May 22, 2019. If either party files a
                motion for submission of additional evidence, then the deadline for Plaintiffs to
                file their Principal Brief shall be set out in the Court’s order that rules upon the
                motion for submission of additional evidence.

             b. The deadline for the Plaintiff to respond to Defendant’s Principal Brief and to file
                their brief in support of their cross motion for summary judgment (“Plaintiff’s
                Principal and Response Brief”) shall be sixty (60) days after the Defendant files
                Defendant’s Principal Brief.

             c. The deadline for the Defendant to respond to the Plaintiff’s Principal and
                Response Brief and to reply in support of their summary judgment motion
                (“Defendant’s Response and Reply Brief”) shall be thirty (30) days after the
                Plaintiff files Plaintiff’s Principal and Response Brief.

             d. The deadline for the Plaintiff to file its reply in support of its cross motion for
                summary judgment (“Plaintiff’s Reply Brief”) shall be twenty (20) days after the
                Defendant files Defendant’s Response and Reply Brief.

        2.      Unless relief from the Court is requested and granted, the briefs filed by the

 parties shall not exceed the following page limits (excluding any tables of contents and/or

 authorities, appendices, and certificates of service):

             a. Defendant’s Principal Brief: 50 pages

             b. Plaintiff’s Principal and Response Brief: 55 pages

             c. Defendant’s Response and Reply Brief: 45 pages

             d. Plaintiff’s Reply Brief: 30 pages

        3.      To assist the Court with review of the Parties’ briefs, the Parties will include in

 their briefs hyperlinks to all citations, including citations to the administrative record.

 Instructions for including hyperlinks in pleadings filed with the court can be found in the
Case 1:19-cv-00003-JPH-DML Document 22 Filed 02/06/19 Page 4 of 9 PageID #: 198



 Attorney Guide to Hyperlinking in the Federal Courts.

        4.      The Parties agree that judicial economy requires resolution of Defendant’s

 counterclaim as an initial matter. Accordingly, the Parties request that any dispositive motion or

 other filing related to Plaintiff’s claim for attorney fees be deferred pending a ruling on the

 Parties’ anticipated cross-motions for summary judgment.

        5.      If the ruling on Plaintiff’s claim for attorney fees proceeds following summary

 judgment, the parties shall serve their Fed. R. Civ. P. 26 initial disclosures related to reasonable

 fee provisions within thirty (30) days.




 PLAINTIFF’S PRROPOSED CMP

 III. Pretrial Pleadings and Disclosures

        A.      The parties shall serve their Fed. R. Civ. P. 26 initial disclosures on or before May
                2, 2019.

        B.      Plaintiff(s) shall file preliminary witness and exhibit lists on or before May 9,
                2019.

        C.      Defendant(s) shall file preliminary witness and exhibit lists on or before May 16,
                2019.

        D.      All motions for leave to amend the pleadings and/or to join additional parties shall
                be filed on or before June 2, 2019.

        E.      Plaintiff(s) shall serve Defendant(s) (but not file with the Court) a statement of
                special damages, if any, and make a settlement proposal, on or before June 2, 2019.
                Defendant(s) shall serve on the Plaintiff(s) (but not file with the Court) a response
                thereto within 30 days after receipt of the proposal.

        F.      Except where governed by paragraph (G) below, expert witness disclosure
                deadlines shall conform to the following schedule: Plaintiff(s) shall disclose the
                name, address, and vita of any expert witness, and shall serve the report required
                by Fed. R. Civ. P. 26(a)(2) on or before January 2, 2020. Defendant(s) shall
                disclose the name, address, and vita of any expert witness, and shall serve the report
Case 1:19-cv-00003-JPH-DML Document 22 Filed 02/06/19 Page 5 of 9 PageID #: 199



            required by Fed. R. Civ. P. 26(a)(2) on or before [30 days after Plaintiff(s) serves
            its expert witness disclosure]; or if Plaintiff has disclosed no experts, Defendant(s)
            shall make its expert disclosure on or before February 2, 2020.

       G.   Notwithstanding the provisions of paragraph (F), above, if a party intends to use
            expert testimony in connection with a motion for summary judgment to be filed by
            that party, such expert disclosures must be served on opposing counsel no later than
            90 days prior to the dispositive motion deadline. If such expert disclosures are
            served the parties shall confer within 7 days to stipulate to a date for responsive
            disclosures (if any) and completion of expert discovery necessary for efficient
            resolution of the anticipated motion for summary judgment. The parties shall make
            good faith efforts to avoid requesting enlargements of the dispositive motions
            deadline and related briefing deadlines. Any proposed modifications of the CMP
            deadlines or briefing schedule must be approved by the Court.

       H.   Any party who wishes to limit or preclude expert testimony at trial shall file any
            such objections on or before March 2, 2020. Any party who wishes to preclude
            expert witness testimony at the summary judgment stage shall file any such
            objections with their responsive brief within the briefing schedule established by
            S.D. Ind. L.R. 56-1.

       I.   All parties shall file and serve their final witness and exhibit lists on or before
            March 2, 2020. This list should reflect the specific potential witnesses the party
            may call at trial. It is not sufficient for a party to simply incorporate by reference
            “any witness listed in discovery” or such general statements. The list of final
            witnesses shall include a brief synopsis of the expected testimony.

       J.   Any party who believes that bifurcation of discovery and/or trial is appropriate with
            respect to any issue or claim shall notify the Court as soon as practicable.

       K.   Discovery of electronically stored information (“ESI”). The parties do not
            anticipate discovery of electronically stored information (“ESI”) as the case
            involves a review of an administrative record to be produced by the Indiana
            Department of Education and attorneys’ fees. The parties agree that in the event
            that a document protected by the attorney-client privilege, the attorney work
            product doctrine or other applicable privilege or protection is unintentionally
            produced by any party to this proceeding, the producing party may request that
            the document be returned. In the event that such a request is made, all parties to
            the litigation and their counsel shall promptly return all copies of the document in
            their possession, custody, or control to the producing party and shall not retain or
            make any copies of the document or any documents derived from such document.
            The producing party shall promptly identify the returned document on a privilege
            log. The unintentional disclosure of a privileged or otherwise protected document
            shall not constitute a waiver of the privilege or protection with respect to that
            document or any other documents involving the same or similar subject matter.
Case 1:19-cv-00003-JPH-DML Document 22 Filed 02/06/19 Page 6 of 9 PageID #: 200



 IV.       Discovery1 and Dispositive Motions

           Due to the time and expense involved in conducting expert witness depositions and other
           discovery, as well as preparing and resolving dispositive motions, the Court requires
           counsel to use the CMP as an opportunity to seriously explore whether this case is
           appropriate for such motions (specifically including motions for summary judgment),
           whether expert witnesses will be needed, and how long discovery should continue. To
           this end, counsel must select the track set forth below that they believe best suits this
           case. If the parties are unable to agree on a track, the parties must: (1) state this fact in
           the CMP where indicated below; (2) indicate which track each counsel believes is most
           appropriate; and (3) provide a brief statement supporting the reasons for the track each
           counsel believes is most appropriate. If the parties are unable to agree on a track, the
           Court will pick the track it finds most appropriate, based upon the contents of the CMP
           or, if necessary, after receiving additional input at an initial pretrial conference.

           A.       Yes. Plaintiff was the prevailing party in the underlying administrative
                    proceeding as evidenced by Defendants’ appeal of the IHO’s decision.

           B.       On or before November 9, 2019, and consistent with the certification provisions
                    of Fed. R. Civ. P. 11(b), the party with the burden of proof shall file a statement
                    of the claims or defenses it intends to prove at trial, stating specifically the legal
                    theories upon which the claims or defenses are based.

           C.       Select the track that best suits this case:

                        X      Track 2: Dispositive motions are expected and shall be filed by
                    December 2, 2019; non-expert witness discovery and discovery relating to
                    liability issues shall be completed by November 2, 2019; expert witness discovery
                    and discovery relating to attorney’s fees and costs shall be completed by April 2,
                    2020. All remaining discovery shall be completed by May 2, 2020.

                    Absent leave of Court, and for good cause shown, all issues raised on summary
                    judgment under Fed. R. Civ. P. 56 must be raised by a party in a single motion.

 V.        Pre-Trial/Settlement Conferences

           At any time, any party may call the Judge's Staff to request a conference, or the Court
           may sua sponte schedule a conference at any time. The presumptive time for a settlement
           conference is no later than 30 days before the close of non-expert discovery. The
           parties are encouraged to request an earlier date if they believe the assistance of the

 1
      The term “completed,” as used in Section IV.C, means that counsel must serve their discovery requests in
      sufficient time to receive responses before this deadline. Counsel may not serve discovery requests within the
      30-day period before this deadline unless they seek leave of Court to serve a belated request and show good
      cause for the same. In such event, the proposed belated discovery request shall be filed with the motion, and the
      opposing party will receive it with service of the motion but need not respond to the same until such time as the
      Court grants the motion.
Case 1:19-cv-00003-JPH-DML Document 22 Filed 02/06/19 Page 7 of 9 PageID #: 201



        Magistrate Judge would be helpful in achieving settlement. The parties recommend
        a settlement conference in October 2019.

 VI.    Trial Date

        The parties request a trial date in July 2020. The trial is by Court and is anticipated to take
        3 days. Counsel should indicate here the reasons that a shorter or longer track is
        appropriate. While all dates herein must be initially scheduled to match the presumptive
        trial date, if the Court agrees that a different track is appropriate, the case management
        order approving the CMP plan will indicate the number of months by which all or certain
        deadlines will be extended to match the track approved by the Court.

 VII.   Referral to Magistrate Judge

        A.     Case. The parties agree to refer this matter to the currently assigned Magistrate
               Judge pursuant to 28 U.S.C. 636(c) and Fed. R. Civ. P. 73 for all further
               proceedings                            including                            trial.

        B.     Motions. The parties may also consent to having the assigned Magistrate Judge
               rule on motions ordinarily handled by the District Judge, such as motions to
               dismiss, for summary judgment, or for remand. If all parties consent, they should
               file a joint stipulation to that effect. Partial consents are subject to the approval of
               the presiding district judge.

 VIII. Required Pre-Trial Preparation

        A.     TWO WEEKS BEFORE THE FINAL PRETRIAL CONFERENCE, the
               parties shall:

               1.      File a list of trial witnesses, by name, who are actually expected to be
                       called to testify at trial. This list may not include any witnesses not on a
                       party’s final witness list filed pursuant to Section III.I.

               2.      Number in sequential order all exhibits, including graphs, charts and the
                       like, that will be used during the trial. Provide the Court with a list of
                       these exhibits, including a description of each exhibit and the identifying
                       designation. Make the original exhibits available for inspection by
                       opposing counsel. Stipulations as to the authenticity and admissibility of
                       exhibits are encouraged to the greatest extent possible.

               3.      Submit all stipulations of facts in writing to the Court. Stipulations are
                       always encouraged so that at trial, counsel can concentrate on relevant
                       contested facts.

               4.      A party who intends to offer any depositions into evidence during the
                       party's case in chief shall prepare and file with the Court and copy to all
Case 1:19-cv-00003-JPH-DML Document 22 Filed 02/06/19 Page 8 of 9 PageID #: 202



                    opposing parties either:

                    a.      brief written summaries of the relevant facts in the depositions that
                            will be offered. (Because such a summary will be used in lieu of
                            the actual deposition testimony to eliminate time reading
                            depositions in a question and answer format, this is strongly
                            encouraged.); or

                    b.      if a summary is inappropriate, a document which lists the portions
                            of the deposition(s), including the specific page and line numbers,
                            that will be read, or, in the event of a video-taped deposition, the
                            portions of the deposition that will be played, designated
                            specifically by counter-numbers.

            5.      Provide all other parties and the Court with any trial briefs and motions in
                    limine, along with all proposed jury instructions, voir dire questions, and
                    areas of inquiry for voir dire (or, if the trial is to the Court, with proposed
                    findings of fact and conclusions of law).

            6.      Notify the Court and opposing counsel of the anticipated use of any
                    evidence presentation equipment.

       B.   ONE WEEK BEFORE THE FINAL PRETRIAL CONFERENCE, the
            parties shall:
            1.     Notify opposing counsel in writing of any objections to the proposed
                   exhibits. If the parties desire a ruling on the objection prior to trial, a
                   motion should be filed noting the objection and a description and
                   designation of the exhibit, the basis of the objection, and the legal
                   authorities supporting the objection.

            2.      If a party has an objection to the deposition summary or to a designated
                    portion of a deposition that will be offered at trial, or if a party intends to
                    offer additional portions at trial in response to the opponent's designation,
                    and the parties desire a ruling on the objection prior to trial, the party shall
                    submit the objections and counter summaries or designations to the Court
                    in writing. Any objections shall be made in the same manner as for
                    proposed exhibits. However, in the case of objections to video-taped
                    depositions, the objections shall be brought to the Court's immediate
                    attention to allow adequate time for editing of the deposition prior to trial.

            3.      File objections to any motions in limine, proposed instructions, and voir
                    dire questions submitted by the opposing parties.

            4.      Notify the Court and opposing counsel of requests for separation of
                    witnesses at trial.
Case 1:19-cv-00003-JPH-DML Document 22 Filed 02/06/19 Page 9 of 9 PageID #: 203




 WHEREFORE, the parties respectfully request the Court to frame a CMP appropriate for the
 case at hand.

                                             Respectfully submitted,



  /s/ Brent R. Borg_______________________       /s/ Thomas W. Blessing__________________
  Brent R. Borg                                  Thomas W. Blessing
  Andrew A. Manna                                Catherine M. Michael
  Jessica M. Heiser                              Sonja Kerr
  Church Church Hittle + Antrim                  11555 N Meridian, Suite 530
  2 N. 9th Street                                Carmel IN 46032
  Noblesville, IN 46060                          tom@mjcattorneys.com
  bborg@cchalaw.com                              cmichael@hzlegal.com
  amanna@cchalaw.com                             skerr@hzlegal.com
  jheiser@cchalaw.com

  Attorneys for Defendants                       Attorneys for Brandi Wetherald, Individually
  Carmel Clay School Corporation and             and as Parent and Next Friend of C.W.,
  The Carmel Clay Board of School Trustees       a Minor


        So ORDERED.



        Date: ______________________



                                                           ______________________________
                                                           United States District Judge
                                                           Southern District of Indiana

 Distribution:

 All ECF-registered counsel of record via email generated by the court’s ECF system
